Citation Nr: 1454551	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  09-37 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) for posttraumatic stress disorder (PTSD) in excess of 30 percent from May 22, 2008 to December 11, 2009, and in excess of 70 percent from December 11, 2009 to December 20, 2010, and following a temporary total rating under 38 C.F.R. § 4.29 (2014)  from March 1, 2011.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from May 22, 2008 to December 20, 2010.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri, which granted service connection for PTSD, initially rating the disability as 30 percent disabling.  A June 2013 rating decision by the Roanoke, Virginia, RO assigned a disability rating of 70 percent for PTSD from December 11, 2009 to December 20, 2010, and from March 1, 2011, thus creating a "staged" initial rating for different periods.  Although a higher initial disability rating has been assigned for PTSD for one stage of the rating, as reflected in the November 2009 rating decision, the issue remains in appellate status as the maximum initial rating has not been assigned for any period.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  A November 2013 rating decision by the Roanoke, Virginia, RO granted a TDIU effective March 1, 2011.  The Roanoke, Virginia, RO has jurisdiction of the current appeal.  

On the September 2009 VA Form 9, the Veteran requested a Board hearing to be held in Washington DC.  On the July 2013 and November 2013 VA Forms 9, the Veteran requested a Board hearing to be held at the local RO (Travel Board hearing).  In December 2013 and March 2014, the Veteran through the authorized representative, subsequently withdrew the hearing request.  Accordingly, the Board hearing request is withdrawn.  38 C.F.R. § 20.704 (2014).  In August 2014, the Veteran clarified that the authorized representative (agent) is Christopher Loiacono.

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1. For the initial rating period from May 22, 2008 to June 3, 2010, PTSD has been characterized by social and occupational impairment with deficiencies in most areas.

2. For the initial rating period from May 22, 2008 to June 3, 2010, PTSD has not more nearly approximated total social and occupational impairment.

3. For the initial rating period from June 3, 2010, PTSD has been manifested by total social and occupational impairment.

4. The Veteran was able to obtain and maintain substantially gainful employment from May 22, 2008 to June 3, 2010.

5. As the Veteran is service connected for PTSD with a 100 percent schedular rating from June 3, 2010, and has no other service-connected disabilities, the issue of entitlement to a TDIU from June 3, 2010 to December 20, 2010 is moot.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, but no higher, for PTSD have been met for the initial rating period from May 22, 2008 to December 11, 2009.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for an initial disability rating in excess of 70 percent for PTSD for the initial rating period from December 11, 2009 to June 3, 2010 have not been met or more nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for a 100 percent rating for PTSD have been met for the initial rating period from June 3, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

4. For the period from May 22, 2008 to June 3, 2010, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).

5. The question of whether the Veteran is entitled to a TDIU from June 3, 2010 to December 20, 2010 is now moot, warranting dismissal of the appeal as to a TDIU from June 3, 2010 to December 20, 2010.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 4.14, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In an appeal for a higher initial rating, because the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

In this case, the Veteran was provided notice in June 2008, prior to the initial adjudication of the claim in October 2008.  The June 2008 notice letter informed the Veteran of the evidence not of record that was necessary to substantiate the claim for service connection for PTSD, VA and the Veteran's respective duties for obtaining evidence, and included information regarding the type of evidence necessary to establish a disability rating or effective date for the disability on appeal required by Dingess.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA treatment records, private treatment records, relevant VA examination reports, Social Security Administration (SSA) records, and the Veteran's statements in support of the claims or issues on appeal.

In June 2008, and November 2012, VA provided the Veteran with VA medical examinations to help determine the severity of the Veteran's PTSD disability on appeal.  As the above-referenced VA medical examination reports were written after interviews with the Veteran, examinations of the Veteran, and contain findings regarding the severity of the Veteran's PTSD supported by clinical data, the Board finds that the June 2008, and November 2012 VA examination reports are adequate for VA rating purposes.  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims or issues on appeal.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issues as appeals for higher evaluations of the original awards.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Id.  The Board has considered whether staged ratings are warranted in this case, and finds that the severity of the Veteran's PTSD on appeal has changed during the course of the appeal so as to warrant staged ratings, as explained below. 

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial Rating Analysis for PTSD 

The General Formula for Rating Mental Disorders, Diagnostic Code (DC) 9411, provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of a veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) (5th ed.) (2013) (DSM-V); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).

From May 22, 2008 to June 3, 2010

The Veteran disagreed with the 30 percent initial disability rating assigned for the service-connected PTSD.  The Veteran contends that symptoms of PTSD warrant a higher rating.  See November 2008 notice of disagreement (NOD).  The Veteran stated that he had a lot of anger, an exaggerated startle response, that he would get up at night to check doors and windows then return to bed, that he had a hard time concentrating, especially at work, and that he slept alone because any movement by his wife would him up.  See May 2009 Veteran statement.  In a June 2009 letter to a private psychiatrist, the Veteran indicated that he had a heated argument with his brother during which the Veteran gave his gun to his brother and asked his brother to shoot him; he expressed some suicidal ideation to the private psychiatrist. 

After a review of all the evidence, lay and medical, the Board finds that the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, due to symptoms that more nearly approximate the 70 percent rating criteria under DC 9411 for the initial rating period from May 22, 2008 to December 11, 2009.  38 C.F.R. § 4.130.  The Veteran is already in receipt of a 70 percent rating for PTSD from December 11, 2009 to June 3, 2010.

After examining the Veteran and considering his history and statements, the June 2008 VA examiner concluded that the Veteran had impairment in social and occupational functioning due to symptoms of increased arousal, difficulty falling and remaining asleep, outbursts of anger, hypervigilance, exaggerated startle response, intermittent difficulty concentrating, sad and somber mood and affect, markedly diminished participation in external activities, and intermittent suicidal thoughts but has never attempted to harm himself.  The June 2008 VA examiner assigned a GAF score of 55, which reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The June 2008 VA examiner assessed that the Veteran was capable of working on a full-time basis, and of performing all daily life activities, chores, and tasks.  Moreover, during the June 2008 VA examination, the Veteran reported intrusive thoughts and dreams, social avoidance, hypervigilance, and intermittent difficulty with memory function, concentration, and making logical decisions.  In an April 2009 letter, M.P., M.D., a private psychiatrist, opined that, after reviewing VA PTSD rating criteria, the Veteran had occupational and social impairment with deficiencies in most areas, consistent with the 70 percent rating under DC 9411.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD more nearly approximates the criteria provided by the 70 percent rating under DC 9411 for the initial rating period from May 22, 2008 to December 11, 2009.  Id.  

The Board has reviewed all the evidence of record, lay and medical, and finds that, for the initial rating period from May 22, 2008 to June 3, 2010, the evidence has not met or more nearly approximated the criteria for a higher 100 percent disability rating for PTSD.  Id.  The record does not indicate total occupational and social impairment due to symptoms of such a severity as described for a 100 percent rating for the service-connected PTSD for the period from May 22, 2008 to June 3, 2010. 

With respect to social impairment, a May 2008 VA treatment note showed that the Veteran reported that he had close relationships with family, friends, neighbors, and the men he served with; the May 2008 VA psychologist noted that relationships were a strength for the Veteran.  During the June 2008 VA examination, the Veteran reported that he was involved in numerous physical fights over the years, had conflicts with most people around him, that he was angry, irritable, and impatient, and that he was socially avoidant because he was wary and suspicious of people, hypervigilant, and easily startled.  

Upon examination in June 2008, the VA examiner found that the Veteran was intense-looking, but open, forthcoming, polite, and cooperative with good eye contact, normal behavior, and goal-directed speech and thought process.  The June 2008 VA examiner opined that the Veteran does did not represent an immediate threat to himself or anybody else, and, while he was quickly-angered, the Veteran had recently embraced becoming calmer and more peaceful.  The June 2008 VA examiner also found that, while the Veteran had social impairment as a result of PTSD symptoms, the Veteran was capable of performing all activities, chores, and tasks of daily life.  

A July 2008 VA psychology note indicated that the Veteran described fewer PTSD symptoms, better management of reactions and behavior, and no recent episodes of losing control of his reactions.  The July 2008 VA psychologist noted that the Veteran followed through with all of the recommendations, including a medical evaluation, journaling, and learning to relax.  The July 2008 psychologist agreed with the Veteran to terminate treatment with the understanding that the Veteran could return whenever he felt the need or desire to do so.  All of this evidence is not indicative of total social impairment as a result of PTSD symptoms.  Other VA and private treatment records show similar social impairment, especially as a result of the PTSD symptoms of exaggerated startle response, outbursts of anger, and irritability.  

Accordingly, the weight of the lay and medical evidence of record as outlined above demonstrates that, for the initial rating period from May 22, 2008 to June 3, 2010, the Veteran's PTSD symptoms more nearly approximated social impairment manifested by difficulty, and sometimes inability, to establish and maintain effective social relationships, which more nearly approximates a 70 percent rating under DC 9411, and does not more nearly approximate total social impairment as contemplated by the 100 percent rating under DC 9411.  38 C.F.R. § 4.130.

With respect to occupational impairment, the record reflects that, while the Veteran had difficulties at work, he was working full time until June 3, 2010.  The June 2008 VA examiner opined that, while the Veteran was quickly angered, he was capable of working on a full-time basis from a mental health point of view.  This is inconsistent with total occupational impairment as required by the 100 percent rating for PTSD.  In fact, it tends to show occupational impairment as a result of impaired impulse control, which is a symptom contemplated by the 70 percent rating under DC 9411.  

VA and private treatment records during the initial rating period from May 22, 2008 to June 3, 2010 noted that the Veteran reported difficulties at work due to irritability, outbursts of anger, and impaired impulse control.  VA and private treatment records during this period also showed that the Veteran had appropriate appearance, cooperative attitude, relevant and coherent speech, normal thought flow and content, as well as good judgment and insight.  

In a letter dated in December 2008, the Veteran's supervisor indicated that she had to speak to the Veteran several times about abrasive interactions with colleagues and that she asked him to control his temper.  The supervisor further noted that after the Veteran started counseling and started taking medications, she noticed that he became calmer, easier to work with, and more even-tempered on a daily basis.  In a letter dated in April 2009, the Veteran's colleague, H.D., stated that the Veteran needed frequent reminders to control his temper when dealing with the public and that the medications he was taking have helped to a degree, but that he still had outbursts of anger.    

Therefore, the weight of the lay and medical evidence of record demonstrates that, for the initial rating period from May 22, 2008 to June 3, 2010, the Veteran's PTSD symptoms more nearly approximated occupational impairment manifested by impaired impulse control, and difficulty in adapting to stressful circumstances, including work or worklike setting, which more nearly approximates a 70 percent rating under DC 9411, and does not more nearly approximate total occupational impairment as contemplated by the 100 percent rating under DC 9411 from May 22, 2008 to June 3, 2010.  38 C.F.R. § 4.130.

The Board finds that the degree of severity of the Veteran's PTSD symptoms or functional impairment as reflected by the GAF scores from May 22, 2008 to June 3, 2010, which were assessed at 60 in a June 2007 VA treatment record, 55 in the June 2008 VA examination, and 55 in an April 2009 private treatment record, indicate only moderate symptoms or moderate difficulty in social, occupational, or school functioning.  While a December 2009 VA clinical psychologist assigned a GAF score of 40 for PTSD, which may contemplate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, the December 2009 VA clinical psychologist did not state the symptoms on which he based this GAF score or indicate areas of impairment that support the GAF assigned.  The December 2009 VA clinical psychologist's specific findings, history of symptoms, and observed symptoms and impairment more nearly approximate the criteria for a 70 percent rating under DC 9411, and do not reflect some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, or other impairment associated with a GAF score of 40.  The GAF score of 40 is unsupported by the symptoms or explanation by the examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Barr at 311.  Moreover, the Board finds that the rest of the GAF scores more nearly approximate one psychiatric disability picture of moderate to serious symptoms, which is consistent with the Veteran's reported symptoms on various occasions, as well as the VA and private examiner findings of moderate symptoms that do not more nearly approximate a level of social and occupational impairment congruent with a 100 percent rating for PTSD from May 22, 2008 to June 3, 2010. 

The Board finds that, from May 22, 2008 to June 3, 2010, the weight of the evidence does not exhibit symptomatology described for a 100 percent rating (i.e., gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name).  As stated above, in an April 2009 letter, a private psychiatrist opined that, after reviewing VA PTSD rating criteria, the Veteran had occupational and social impairment with deficiencies in most areas, consistent with the 70 percent rating under DC 9411.  Accordingly, the Board finds that, for the initial rating period from May 22, 2008 to June 3, 2010, the weight of the lay and medical evidence of record demonstrates that the Veteran's PTSD symptoms and social and occupational impairment are not of the severity indicated for a 100 percent rating under DC 9411.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130.



From June 3, 2010

After a review of all the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD has been manifested by total occupational and social impairment that more nearly approximates the 100 percent rating under DC 9411 for the initial rating period from June 3, 2010.  38 C.F.R. §§ 4.3, 4.7, 4.130.

A November 2010 Virginia Department of Rehabilitative Services psychiatric evaluation report showed a conclusion by a private psychologist that, while the Veteran is able to perform simple and repetitive tasks, he would not be able to perform work activities on a consistent basis even for a partial workday and that he would be unable to maintain regular attendance in the workplace even with special supervision and instruction.  The November 2010 private psychologist also noted that the Veteran's capacity to interact with the public and coworkers and the capacity to tolerate more than minimal stress at home and at work are quite poor.  The November 2010 private opinion tends to show total social and occupational impairment due to PTSD. Similarly, a November 2010 VA mental health note showed that the Veteran reported that PTSD led him to quit work in June 2010.  Moreover, in a June 2011 letter, a VA clinical psychologist opined that the Veteran had not been able to maintain his job and had to retire due to PTSD symptoms.  

Evidence weighing against a finding of total social and occupational impairment due to PTSD symptoms from June 3, 2010 includes VA and private treatment records showing that the Veteran did not report any symptoms of such a severity as described for a 100 percent rating for PTSD.  Moreover, the Veteran reported on numerous occasions that he had good relationships with his wife, children, neighbors, and friends.  See February 2011, March 2011, April 2011, May 2011, September 2011, October 2011, and December 2011 VA treatment records.  

The Veteran underwent a VA examination in November 2012, where he reported that he was getting increasingly suspicious and withdrawn, that he did not go into crowds or associate with friends or neighbors, and that he only felt comfortable with his mother and immediate family.  Upon examination in November 2012, the VA examiner opined that PTSD symptoms resulted in social and occupational impairment with reduced reliability and productivity due to symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances to motivation and mood, and difficulty adapting to stressful circumstances, including work or a worklike setting, with a GAF score of 55, which is indicative of moderate symptoms or moderate difficulty in social or occupational functioning.  

After a review of all the lay and medical evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds the Veteran's PTSD and all of the symptoms associated with PTSD more nearly approximates the criteria for a 100 percent rating and has been manifested by total social and occupational impairment consistent with the 100 percent rating under DC 9411 for the initial rating period from June 3, 2010.  The Board has considered all of the lay and medical evidence of record and recognizes that, if the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).  Therefore, for the reasons stated above and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's overall disability picture more closely approximates the 100 percent rating under DC 9411 for PTSD during the initial rating period from June 3, 2010.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for PTSD for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and occupational impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria under DC 9411 specifically provides for disability ratings based on a combination of psychiatric symptoms, findings, and impairment due to the symptoms.  In this case, the Veteran's PTSD is manifested by symptoms of chronic sleep impairment, to include as a result of nightmares, hypervigilance, some difficulties with concentration and memory, social avoidance or isolation, depressed mood, anxiety, suspiciousness, irritability, outbursts of anger, impaired impulse control, chronic sleep impairment, flattened affect, and difficulty in adapting to stressful circumstances, including work or worklike setting.  These symptoms and social and occupational impairment are part of or similar to symptoms listed under the applicable schedular rating criteria.  38 C.F.R. § 4.130.  

The schedular rating criteria specifically include ratings based on social and occupational impairment with deficiencies in most areas, as well as total occupational and social impairment due to symptoms of PTSD.  The schedular rating criteria also include ratings based on analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2014).  

Additionally, the Board has considered the probative GAF scores of record, which are incorporated through the DSM-V as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the Veteran's PTSD.  Therefore, the Board finds that the record does not reflect that the Veteran's PTSD is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran is only service connected for PTSD; therefore, the holding in Johnson is not for application.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the service-connected PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Criteria and Analysis of a TDIU from May 22, 2008 to June 3, 2010 

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  
38 C.F.R. § 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance.  Instead, the Board must first refer any claim that meets the criteria for referral for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 
38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

In Percy v. Shinseki, 23 Vet. App 37 (2009), the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105(d)(3)), the language used by Congress in enacting the statute for filing a notice of disagreement was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a notice of disagreement had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both NOD and substantive appeal requirements).  Indeed, the Court noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: "notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination" and "[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final."  See also Manlincon v. West, 12 Vet. App. 238, 240 (1999) (indicated that a NOD is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction").

In this case, the Veteran specifically raised, and the RO adjudicated, the issue of entitlement to a TDIU in a November 2013 rating decision that granted a TDIU effective March 1, 2011.  In a November 2013 statement, the Veteran, through the authorized representative, used "earlier effective date" language to express disagreement with a TDIU denial for the period from June 3, 2010 (the date the Veteran stopped working due to PTSD) to December 20, 2010 (date of assignment of a total rating under 38 C.F.R. § 4.29).  See November 2013 statement by the representative.  The Veteran was not issued a statement of the case (SOC) with respect to the denial of a TDIU from June 3, 2010 to December 20, 2010 and, therefore, the Veteran did not file a substantive appeal.

While the Veteran did not file a timely substantive appeal in order to perfect the appeal of entitlement to a TDIU prior to December 20, 2010 to the Board, the Board finds that, pursuant to Percy, a substantive appeal is not required.  A TDIU is procedurally similar to the initial rating issue on appeal, especially in light of Rice (TDIU arising from initial rating appeal somehow attaches to that rating issue), which kept the issue of a TDIU in appellate status as part of the rating appeal for the entire initial rating period on appeal.  See also Hurd v. West, 13 Vet. App. 449 (2000) (recognizing that a TDIU claim was a form of increased rating claim by applying increased rating effective date regulatory provisions to a TDIU claim); Norris v. West, 12 Vet. App. 413 (1999) (recognizing that a claim for a TDIU is in essence a claim for an increased rating); Parker v. Brown, 7 Vet. App. 116, 118 (1994) (stating that a TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule).  

Accordingly, the Board finds that entitlement to a TDIU is in appellate status for the entire PTSD initial rating period on appeal rather than an appeal of the "effective date" for a TDIU.  This finding is not prejudicial to the Veteran because, even if the Board were to adjudicate this as a claim for an earlier effective date for a TDIU, the same "question" of when entitlement to a TDIU arose would still determine the outcome of either issue.  The weight of the evidence of record demonstrates that the Veteran is not entitled to a TDIU prior to June 3, 2010, which is the date he stopped working full time, so neither a TDIU for the earlier rating period nor an effective date prior to June 3, 2010 would result.  Furthermore, the Board's decision to proceed with the appeal for a TDIU for the entire PTSD initial rating period on appeal accords the Veteran a speedier resolution of the appeal without the wait time associated with issuance of a SOC with respect to the issue of entitlement to an "earlier effective date" for a TDIU. 

The Board finds that the weight of the lay and medical evidence of record demonstrates that a TDIU is not warranted for the initial period from May 22, 2008 to June 3, 2010.  The Veteran has not asserted that he was unemployable prior to June 3, 2010, which is the day he ceased full time work due to PTSD symptoms.  Moreover, as explained above, in the November 2013 statement, the representative specifically requested a TDIU only from June 3, 2010 (the date the Veteran stopped working due to PTSD) to December 20, 2010 (date of assignment of a total rating under 38 C.F.R. § 4.29).  Based on the language and context of the November 2013 statement, the Board finds that the representative meant that, given that the Veteran was working until June 3, 2010, the Veteran was employable, and therefore, is not entitled to a TDIU, prior to June 3, 2010.  Moreover, on the September 2013 VA Form 21-8940, the Veteran specifically indicated that he became too disabled to work, that PTSD affected full time employment, and that he last worked full time, on June 3, 2010.    

As explained above, in a letter dated in December 2008, the Veteran's supervisor indicated that she had to speak to the Veteran several times about abrasive interactions with colleagues and that she asked him to control his temper.  The supervisor further noted that since the Veteran started going through counseling and after taking medications, she noticed that he became calmer, easier to work with, and more even-tempered on a daily basis.  In a letter dated in April 2009, the Veteran's colleague, H.D., stated that the Veteran needed frequent reminders to control his temper when dealing with the public and that the medications he was taking have helped to a degree, but that he still had outbursts of anger.  These lay statements constitute evidence that, while the Veteran was having difficulties at work, he was still working full time and performing his job, albeit not well.  Moreover, the Veteran has not alleged, and the record does not suggest, that the Veteran's employment as a radiation protection specialist at a university from May 22, 2008 to June 3, 2010 was marginal, sheltered, part-time, or other than substantially gainful employment. 

The Board has considered the August 2013 retrospective opinion by M.P., M.D., that the Veteran was not capable of performing gainful employment from May 22, 2008 to December 11, 2009 due to PTSD symptoms and impairment; however, the more contemporaneous June 2008 VA examiner, who observed the Veteran at that time, assessed that the Veteran was capable of working on a full-time basis.  The Board finds that the more contemporaneous VA examination report, in addition to the statements provided by the Veteran in the September 2013 VA Form 21-8940, the authorized representative in the November 2013 statement, and the Veteran's supervisor and colleague in December 2008 and April 2009, respectively, to be more consistent with the rest of the lay and medical evidence reflecting on occupational impairment and employability during this period, thus more probative than the August 2013 retrospective opinion.    

Accordingly, the Board finds that weight of the lay and medical evidence of record demonstrates that a TDIU is not warranted for the initial rating period from May 22, 2008 to June 3, 2010; therefore, reasonable doubt is not for application for this period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.16. 

As mentioned above, the Veteran is already in receipt of a total rating under 
38 C.F.R. § 4.29 from December 20, 2010 to March 1, 2011.  Moreover, pursuant to the decision above, the Board is granting a 100 percent rating for the service-connected PTSD, which contemplates total occupational impairment, for the initial rating period from June 3, 2010, which, in turn, moots a TDIU for the initial rating period from June 3, 2010 because a TDIU is awarded only where the schedular rating is "less than total."  See 38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. 
§§ 4.16(a), 3.350(i) (2014); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  As there remains no case or controversy concerning whether the Veteran is entitled to a 

TDIU from June 30, 2010 to December 20, 2010, the appeal with respect to a TDIU is moot and must be dismissed for the period from June 3, 2010 to December 20, 2010.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  38 U.S.C.A. § 7104 (no remaining questions of law or fact to decide).


ORDER

An initial rating for PTSD of 70 percent, but no higher, from May 22, 2008 to December 11, 2009 is granted; in excess of 70 percent from December 11, 2009 to June 3, 2010 is denied; and of 100 percent from June 3, 2010 is granted.

A TDIU is denied from May 22, 2008 to June 3, 2010; the appeal for a TDIU for the period from June 3, 2010 to December 20, 2010 is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


